DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-10 and 12-21 are allowed. 

Reason for Allowance

3.	The following is a statement of reasons for the indication of allowable subject matter:

4.	As to Claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed “the micro-filter comprising:
a short pass or band pass filter configured to align with the DCF core to filter silica Raman background generated by laser excitation in the single mode core, and
a long pass filter configured to suppress Rayleigh scattering from the sample while allowing Raman scattered wavelengths to be transmitted through the inner cladding”, along with all other limitations of claim 1. 
5.	As to Claim 8, the prior arts of record alone or in combination fails to teach or suggest the claimed “depositing on an optically transparent substrate a thin film of material having long pass filter properties, to provide a long pass filter layer;
removing a section of the long pass filter layer to leave a hole in the long pass filter layer to align with an optical fibre inner core;
depositing a thin film of material having short or band pass properties to provide at least a layer of short or band pass filter material on the substrate inside the hole;
the resulting micro-filter comprising a filter layer having a short or band pass filter surrounded by a long pass filter supported on a substrate”, along with all other limitations of claim 8.
6.	As to Claim 9, the prior arts of record alone or in combination fails to teach or suggest the claimed “removing a ring-shaped section of the short or band pass filter layer to leave a central circular portion and an annular outer ring portion; 
removing a section of the long pass filter layer to leave a hole in the long pass filter layer aligned with the central circular portion of the short pass filter; and 
attaching a further substrate to the long pass filter layer, to provide a resulting micro-filter comprising annular long pass and short pass filters, with a short or band pass filter surrounded by a long pass filter supported on a substrate”, along with all other limitations of claim 9.
7.	Yamada (US 2019/0059734 A1) teaches a double-clad optical fiber probe tip but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 






/JAMIL AHMED/Primary Examiner, Art Unit 2886